Citation Nr: 1025737	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anxiety reaction, 
psychophysiologic gastro-intestinal reaction.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of injury to 
the eyes with conjunctivitis, bilateral.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for encephalopathy, 
manifested by Meniere's syndrome, with convulsive disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for residuals of a craniotomy, right frontal, with 
impaired hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the above claims.  This case was remanded in 
February 2008 for further procedural and evidentiary development.

The issue of entitlement to service connection for 
myocardial infarction and coronary artery disease has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Claims for service connection for anxiety reaction, 
psychophysiologic gastro-intestinal reaction, residuals of injury 
to the eyes with conjunctivitis, bilateral, encephalopathy, 
manifested by Meniere's syndrome, with convulsive disorder, and 
residuals of a craniotomy, right frontal, with impaired hearing, 
were denied by a December 1968 Board decision.

2.  The evidence submitted since the December 1968 Board decision 
pertinent to the claims for service connection for anxiety 
reaction, psychophysiologic gastro-intestinal reaction, residuals 
of injury to the eyes with conjunctivitis, bilateral, 
encephalopathy, manifested by Meniere's syndrome, with convulsive 
disorder, and residuals of a craniotomy, right frontal, with 
impaired hearing, was either cumulative or redundant, does not 
relate to an unestablished fact necessary to substantiate the 
claims, and does not raise a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  The December 1968 Board decision, which denied the Veteran's 
claims for service connection for anxiety reaction, 
psychophysiologic gastro-intestinal reaction, residuals of injury 
to the eyes with conjunctivitis, bilateral, encephalopathy, 
manifested by Meniere's syndrome, with convulsive disorder, and 
residuals of a craniotomy, right frontal, with impaired hearing, 
is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002).  

2.  New and material evidence has not been submitted since the 
December 1968 Board decision pertinent to the claims for service 
connection for anxiety reaction, psychophysiologic gastro-
intestinal reaction, residuals of injury to the eyes with 
conjunctivitis, bilateral, encephalopathy, manifested by 
Meniere's syndrome, with convulsive disorder, and residuals of a 
craniotomy, right frontal, with impaired hearing, and the claims 
are not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.

VCAA notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Prior to the initial adjudication of the claims to reopen, a 
January 2003 letter advised the Veteran of the evidence necessary 
to substantiate a claim for service connection, made an effort to 
advise him of the type of evidence required to reopen his 
previously denied claims, advised of his and VA's respective 
duties, and asked to submit information and/or evidence, which 
would include that in his possession, to the RO.  The content of 
this notice substantially complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with respect to the Veteran's 
claims for service connection for anxiety reaction, 
psychophysiologic gastro-intestinal reaction, and residuals of 
injury to the eyes with conjunctivitis, bilateral.  Following the 
initial adjudication in August 2003, the Veteran provided similar 
notice with respect to all of the Veteran's claims in September 
2004, and a March 2006 letter also advised the Veteran of the 
bases for assigning ratings and effective dates.  Thereafter, 
pursuant to the Board's remand in February 2008, a letter more 
thoroughly advised the Veteran with respect to his new and 
material claims pursuant to Kent v. Nicholson, supra, which was 
followed by a readjudication of the claims in the supplemental 
statement of the case issued in March 2010.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent post-service treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO has obtained service, private, and VA treatment records.  
Although the record reflects that in April 2008, the Veteran 
identified additional private facilities from which relevant 
records could be obtained, the authorizations he provided for 
this purpose were signed but not dated, and the Veteran did not 
respond to the RO's December 2009 letter requesting signed and 
dated authorizations.  Consequently, since the RO's letter noted 
that the Veteran was to provide such authorizations in the event 
he wanted the RO to pursue such records, the Board finds it 
reasonable to conclude by his failure to respond that he either 
decided he no longer wanted the RO to pursue these records or 
would seek to obtain them himself, especially since he had just 
supplied an additional private evaluation record for a new 
provider in April 2008.  Therefore, the Board does not find that 
further action is necessary at this time with respect to these 
records.  Finally, the Board would like to point out that since 
38 C.F.R. § 3.159(c)(4) does not apply to finally adjudicated 
claims unless new and material evidence has been received, and 
the Board has concluded that such evidence has not been received 
as to the application to reopen the Veteran's claims for service 
connection for anxiety reaction, psychophysiologic gastro-
intestinal reaction, residuals of injury to the eyes with 
conjunctivitis, bilateral, encephalopathy, manifested by 
Meniere's syndrome, with convulsive disorder, and residuals of a 
craniotomy, right frontal, with impaired hearing, the Board finds 
that an examination and etiological opinion is not warranted as 
to these claims.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has 
also not claimed that VA has failed to comply with the 
requirements of the VCAA.


II.  New and Material Claims 

The record reflects that the claims for service connection for 
anxiety reaction, psychophysiologic gastro-intestinal reaction, 
residuals of injury to the eyes with conjunctivitis, bilateral, 
encephalopathy, manifested by Meniere's syndrome, with convulsive 
disorder, and residuals of a craniotomy, right frontal, with 
impaired hearing, were last denied by a Board decision in 
December 1968.  While the Board's decision did not identify the 
asserted disabilities of Meniere's syndrome, with convulsive 
disorder, and residuals of craniotomy, right frontal, with 
impaired hearing on the title page of the decision, it is clear 
from a review of the Board's decision that these asserted 
disabilities were addressed in the Board's decision both 
specifically and under the general category of neurologic 
disease.  More specifically, the Board determined that the 
Veteran's anxiety reaction, psychophysiologic gastro-intestinal 
reaction, was not diagnosed until after service in 1958, and that 
the evidence of record clearly and unmistakably established the 
pre-service existence of the Veteran's nervous disorder and the 
lack of any decrease in disability associated with this condition 
during service; that while there was evidence that some fluid 
entered the Veteran's eyes when a battery exploded during service 
and caused conjunctivitis, the condition responded to treatment 
and left no residual; that it had not been demonstrated that the 
Veteran had organic neurologic disease such as Meniere's syndrome 
associated with a convulsive disorder during service, noting that 
electroencephalogram and neurological findings were normal; and 
that at the time of release from active service, no psychiatric 
or neurologic abnormality was complained of by the Veteran, and 
he did not undergo his craniotomy with respect to his complaints 
until several years after service, in 1960.  Consequently, the 
Board concludes, as did the RO, that each of these claims may 
only be reopened if new and material evidence is submitted.  

To summarize, based on the grounds stated for the denials in the 
December 1968 Board decision, new and material evidence to reopen 
the claim for service connection for an anxiety reaction, 
psychophysiologic gastro-intestinal reaction, would consist of 
new evidence demonstrating that the Veteran's anxiety disorder or 
other psychiatric disorder was either incurred in or aggravated 
during the Veteran's active service; new and material evidence to 
reopen the claim for service connection for residuals of injury 
to the eyes with conjunctivitis, bilateral, would consist of new 
evidence demonstrating current residuals of conjunctivitis or 
other eye disability related to the exploding battery incident 
during service; new and material evidence to reopen the claim for 
service connection for encephalopathy, manifested by Meniere's 
syndrome, with convulsive disorder, would consist of new evidence 
demonstrating that the Veteran had encephalopathy, Meniere's 
syndrome, or other organic neurological disease associated with a 
convulsive disorder during service; and new and material evidence 
to reopen the claim for service connection for residuals of 
craniotomy, right frontal, with impaired hearing, would consist 
of the same evidence required to reopen the Veteran's claims for 
service connection for an psychiatric or organic neurological 
disease, since the Veteran's post-service craniotomy would have 
to be causally related to a disease or injury of service origin.  

Submitted with the Veteran's application to reopen the claims in 
September 2002 was a private medical certificate, dated in August 
1965, which contained diagnoses of encephalopathy, manifested by 
Meniere's syndrome, convulsive seizures, controlled by drugs, and 
impaired hearing of the right ear, secondary to craniotomy in May 
1960 for brain exploration.  The August 1965 medical certificate 
was already of record and had been considered by the Board in its 
final decision of December 1968; therefore, it is not new.  
Additional evidence received since the December 1968 Board 
decision includes a May 2002 private medical record documenting a 
diagnosis of sensorineural hearing loss; private treatment 
records for the period of November 1999 to July 2002, documenting 
diagnoses of several allergies, blepharitis associated with the 
Veteran's acne/rosacea, and some farsightedness; private 
treatment records from Southeast Alabama Medical Center over the 
period of December 1992 to September 2002, which relate primarily 
to heart and colon conditions but also contain diagnoses of 
hearing loss, syncope, history of brain surgery, and cataracts; a 
private electroencephalogram (EEG) report, dated in January 2005, 
that includes a conclusion of low grade encephalopathy; VA 
treatment records for the period of March 2003 to January 2010, 
which contain an August 2004 statement of medical history by the 
Veteran indicating that he had experienced "spells where he had 
problems with balance" ever since the service, and diagnoses of 
dizziness and giddiness, hearing loss, epilepsy, absence, and 
blind one eye, impairment level not further specified; and two 
letters from the Veteran's spouse discussing various aspects of 
the Veteran's claims.  

However, the Board cannot conclude that such evidence constitutes 
new and material evidence to reopen any of the claims.  More 
specifically, while the additional treatment records document the 
continued existence of psychiatric disability, cataracts and a 
reference to blindness in one eye, encephalopathy, dizziness, and 
bilateral hearing loss, there continues to be a lack of competent 
evidence linking such disability to service.  While the Veteran 
is competent to relate his complaints of periodic spells 
involving problems with balance, depression, problems with his 
vision, and hearing problems, these are not the type of symptoms 
that the Veteran has been recognized by case law as being able to 
diagnose or relate to service.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Veteran's 
statements about these symptoms both in terms of nexus and 
continuity are cumulative of statements made at the time of the 
last final denial by the Board in December 1968, and are 
therefore not considered new. 

Therefore, the Board finds that it has no alternative but to 
conclude that the additional evidence received in this case as to 
the claims for service connection for service connection for 
anxiety reaction, psychophysiologic gastro-intestinal reaction, 
residuals of injury to the eyes with conjunctivitis, bilateral, 
encephalopathy, manifested by Meniere's syndrome, with convulsive 
disorder, and residuals of a craniotomy, right frontal, with 
impaired hearing, does not relate to an unestablished fact 
necessary to substantiate the claims and thus is not material.  
It is also not material because it is essentially redundant of 
assertions maintained at the time of the previous final denial in 
December 1968, and does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a) (2009).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
anxiety reaction, psychophysiologic gastro-intestinal reaction, 
is denied.

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
residuals of injury to the eyes with conjunctivitis, bilateral, 
is denied.

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
encephalopathy, manifested by Meniere's syndrome, with convulsive 
disorder, is denied.

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
residuals of a craniotomy, right frontal, with impaired hearing, 
is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


